DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
In view of the appeal brief filed on 05 November 2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Status of Claims

This action is in reply to the appeal brief filed on 05 November 2020.
Paragraph [0030] of the specification discloses the following: The method 300 is described here as being performed by the server 105 (the electronic processor 125 executing instructions). 
Claims 1-11, 13-17, and 19-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11, 13-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a machine (claims 1-9), process (claims 10-11 and 13-14), and article of manufacture (claims 15-17 and 19-20) which recite steps of a processor configured to receive from a first user device collaborating on a medical image as a presenter within a collaboration session for the medical image, presentation state information representing a current 
These steps of diagnostic image collaboration, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from managing the interactions between humans.  For example, but for the language describing steps as performed by using an electronic processor, everything else in the context of this claim encompasses human activity.  If a claim limitation, under its broadest reasonable interpretation, covers performance of as organizing human activity but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-9, 11, 13-14, 16-17, and 19-20 reciting particular aspects of diagnostic image collaboration are methods of organizing human activity but for recitation of generic computer components).    

amount to mere instructions to apply an exception (such as recitation of to mirror the user interaction with the medical image as displayed on the display device of the first user device, see applicant’s specification [0002] to [0038], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as modify the medical image based on the presentation state information amounts to selecting a particular data source or type of data to be manipulated, which amounts to insignificant application, see MPEP 2106.05(g))
Dependent 2-9, 11, 13-14, 16-17, and 19-20 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-3, 6-9, 11, 13-14, 16, and 19-20, additional limitations which amount to invoking computers as a tool to perform the abstract idea and claims 4-5 and 17, additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as automatically transmit the medical image as modified based on the presentation state information to a second user device, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11, 13-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US20170195377A1) in view of Mariotti et al. (US20110126127A1).
Regarding claim 1, Ahmed discloses an electronic processor configured to receive, from a first user device collaborating on a medical image as a presenter within a collaboration session for the medical image ([0011] “Certain examples provide a tangible computer-readable storage medium including computer program code to be executed by a processor to implement a medical collaboration system.” [0177] “At 1406, the collaboration server 1302 receives a context object from the first device 1308 describing the current state of the first viewer 1316 of the first device.”)
automatically modify the medical image based on the presentation state information to mirror the user interaction with the medical image as displayed on the display device of the first user device ([0042] “In certain examples, the user interface 114 includes various tools to facilitate image manipulation and annotation, workflow management, and reporting, among other things.” [0037] “Real-time collaboration synchronizes, in real-time or near real-time, medical studies shared between clinicians by automatically applying event actions and states performed on one device to all collaborating devices.”)
automatically transmit the medical image as modified based on the presentation state information to a second user device collaborating on the medical image as a collaborator of the collaboration session ([0171] 

Ahmed does not disclose however Mariotti teaches presentation state information representing a current presentation state of the medical image as displayed on a display device of the first user device as modified by a user interaction of a presenter of the collaboration session ([0038] “As the client is in a session, the system is providing updates to each client's computer at a rapid frame rate so each client computer is perceivably displaying the same image. In other words, the TIMS server 2 periodically updating the medical image to each of the client's computers with synchronized signals sent over the local area network 3 such that all images on all client computer displays are the same, including sending clients drawing, annotating, and telestrating illustrations 21,22,23 over the medical image 13 whenever a participant client pauses.”)


Regarding claim 2, Ahmed discloses wherein the user interaction modifies a display property of the medical image displayed on the display device of the first user device ([0037] “Smartlink facilitates sharing discrete states of medical studies, as modified by a clinician, by creating and sharing bookmarks including meta-information that describes the current state of a study. Real-time collaboration synchronizes, in real-time or near real-time, medical studies shared between clinicians by automatically applying event actions and states performed on one device to all collaborating devices.” [0044] “For example, the first device 108 is an example of a device that can be used by a radiologist.”)
Regarding claim 3, Ahmed discloses wherein the electronic processor is configured to automatically modify the medical image by modifying a display property of the medical image to match the display property of the medical image displayed on the display device of the first user device as modified by the user interaction ([0227] “Thus, for example, any of the example collaboration servers, collaboration services, collaboration infrastructure, devices, networks, user interfaces, imaging desktops, viewers, 
Regarding claim 4, Ahmed discloses wherein the user interaction adds an annotation to the medical image as displayed on the display device of the first user device ([0042] “The viewer 118 of the first device 108 can display medical images, such as DICOM images, for example, on one or more viewports 130. The viewer 118 can be launched from the imaging desktop 116 or can be launched independently of the imaging desktop 116. Additionally, the viewer 118 is used to create and update annotations, create and process imaging models, and communicate within a system and/or across computer networks at distributed locations.”)
Regarding claim 5, Ahmed discloses wherein the electronic processor is configured to automatically modify the medical image by adding the annotation to the medical image as displayed by the display device of the second user device ([0250] “An example non-transitory computer-readable storage medium including computer program code to be executed by a processor.” ([0212] “Thus, the first and second devices 1608, 1610 are connected for bi-directional, full-duplex communications. Accordingly, graphic 
Regarding claim 6, Ahmed discloses wherein the collaboration session is a web-based collaboration session ([0053] “The collaboration infrastructure 304 is a suite of tools that are leveraged to facilitate various forms of collaboration. In an example, the collaboration infrastructure 304 includes XMPP (e.g., OPENFIRE® XMPP) infrastructure 316 to facilitate instant messaging; CISCO® instant messaging (IM) and Presence 318 and/or CISCO® TelePresence Video Communication Server (VCS) and CISCO® Unified Communications Manager (CUCM) 320 to facilitate audio and/or video chat; VSEE®, WEBEX®, or CITRIX® 322 to facilitate screen sharing and/or video chat; and a WebSocket manager 324 to manage real-time collaborations. In other examples, alternative third-party and/or custom tools are utilized.”)
Regarding claim 7, Ahmed discloses wherein the collaboration session is a web-based collaboration session ([0012] “Certain examples provide a method including receiving, from a first device, a request to initiate a collaboration session with a second device, the collaboration session including a medical study.”)
Regarding claim 8, Ahmed discloses wherein the electronic processor is further configured to prompt the second user device to join the collaboration session ([0012] “The example method includes receiving, from 
Regarding claim 9, Ahmed discloses wherein the presentation state information includes a property of the medical image displayed on the display device of the first user device as modified by a user of the first user device ([0010] “In addition, the example system includes a context manager to manage context information to describe a state of the medical study as it is displayed on the first device.” [0037] “Screen share and video collaboration enables collaboration between clinicians by transmitting video, such as a video capture of a user interface, to collaborating clinicians. Smartlink facilitates sharing discrete states of medical studies, as modified by a clinician, by creating and sharing bookmarks including meta-information that describes the current state of a study.” [0061] “The context/state manager 350 describes the current state of a viewer in several ways including, for example, viewport context information (e.g., study, series, and image information), hanging protocol, and presentation state, such as Grayscale Softcopy Presentation State (GSPS) information, among other things.”)
Regarding claim 10, Ahmed discloses displaying, with an electronic processor included in a first user device used by a presenter, the medical image on a display device of the first user device ([0011] “Certain examples provide a tangible computer-readable storage medium including computer program code to be executed by a processor to implement a medical 
transmitting an invitation to a collaborator via a second user device to join a collaboration session for the medical image ([0058] “The interrupt workflow 340 operates in conjunction with a collaboration tool (e.g., the Smartlink tool 338) to manage active studies upon acceptance of a collaboration request (e.g., a Smartlink request), and is also described in further detail below.” [0180] “At 1412, the collaboration server 1302 receives a payload from the first and/or second devices 1308, 1310, describing event actions and states of their respective viewers 1316, 1324.”)
in response to receiving an acceptance of the invitation from the second user device, transmitting presentation state information to a server ([0180] “At 1412, the collaboration server 1302 receives a payload from the first and/or second devices 1308, 1310, describing event actions and states of their respective viewers 1316, 1324.” [0171] “In an example, Grayscale Softcopy Presentation State (GSPS per Part-6 DICOM) encoding is used to capture consistently and render presentation state on each respective collaborating viewer.”)
the server configured to automatically modify the medical image based on the presentation state information ([0042] “In certain examples, the user 
and automatically transmit the medical image as modified to the second user device ([0102] “At 614, the collaborating clients (e.g., the first device 504 and the second device 506) initiate a peer-to-peer media transfer session over the signaling channel 528 established via the collaboration server 502. Thus, the first device 504 can share its desktop screen with the second device 506.”)
during the collaboration session, transmitting subsequent presentation state information to the server representing a subsequent presentation state of the medical image as displayed on the display device of the first user device as modified by the presenter using the first user device ([0060] “The payload transformers 348 manage serializing information into a payload type (e.g., eXtensible Markup Language (XML) or JavaScript Object Notation (JSON)) for transmission to the collaboration server (e.g., the collaboration server 102), and de-serializing information received from the collaboration server (e.g., the collaboration server 102).” [0046] “The collaboration workflow manager 126 includes tools through which a user of the first device 108 can initiate and carry out collaboration between other devices, such as with the second device 110.” [0037] “Smartlink facilitates sharing discrete states of medical studies, as modified by a clinician, by creating and 


Ahmed does not disclose however Mariotti teaches the presentation state information representing a current presentation state of the medical image as displayed on the display device of the first user device ([0038] “As the client is in a session, the system is providing updates to each client's computer at a rapid frame rate so each client computer is perceivably displaying the same image.….all images on all client computer displays are the same, including sending clients drawing, annotating, and telestrating illustrations 21,22,23 over the medical image 13 whenever a participant client pauses.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where the presentation state represents the presentation state of the medical image as displayed on a display device as part of a collaboration session.. The motivation for the combination of prior art elements is to provide the ability for clients view the same medical image and illustrations (See Mariotti, Abstract).
Regarding claim 11, Ahmed discloses wherein the server is configured to modify the medical image ([0048] “Zero footprint and zero or silent 
to mirror the medical image as displayed on the display device of the first user device ([0037] “Real-time collaboration synchronizes, in real-time or near real-time, medical studies shared between clinicians by automatically applying event actions and states performed on one device to all collaborating devices. Interrupt workflow facilitates seamless transitions between active studies and studies launched through collaboration tools.”)
Regarding claim 13, Ahmed does not disclose however Mariotti teaches wherein transmitting the subsequent presentation state information to the server includes transmitting the subsequent presentation state information to the server periodically ([0012] “Appending the files to the server periodically can be performed in a synchronous manner or asynchronous manner.”) 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to transmit a model periodically. The motivation for the combination of prior art elements is to provide the ability for clients view the same medical image and illustrations on the same medical image (See Mariotti, Abstract).
Regarding claim 14, Ahmed does not disclose however Mariotti teaches wherein transmitting the subsequent presentation state information to the server includes transmitting the subsequent presentation state information to the server in response to a modification of the medical image by the presenter. ([0012] “All illustrations are managed by the TIMS server based on a file sharing scheme where new illustrations keep getting appended to the file on the TIMS server.…. This process of multi-layer multi user illustration appending and updating on the TIMS server on any underlying image, including video, without sacrificing bandwidth is novel to this invention.”) 

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to transmit presentation state information to the server in response to a modification. The motivation for the combination of prior art elements is to provide the ability for clients view the same medical image and illustrations (See Mariotti, Abstract).
Regarding claim 15, the limitations are rejected for the same reasons as stated above for claim 1.
Regarding claim 16, Ahmed discloses wherein the current presentation state of the medical image includes a display property of the medical image as displayed on the display device of the presenter device 
Regarding claim 17, Ahmed discloses wherein the current presentation state of the medical image includes an annotation added to the medical image as displayed on the display device of the presenter device ([0042] “The viewer 118 of the first device 108 can display medical images, such as DICOM images, for example, on one or more viewports 130. The viewer 118 can be launched from the imaging desktop 116 or can be launched independently of the imaging desktop 116. Additionally, the viewer 118 is used to create and update annotations, create and process imaging models, and communicate within a system and/or across computer networks at distributed locations.”)
 Regarding claim 19, Ahmed discloses wherein receiving the presentation state information includes receiving the presentation state information from the presenter device 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (US20170195377A1) in view of Day et al. (US20150091778A1).
Regarding claim 20, Ahmed does not explicitly disclose however Day teaches wherein automatically modifying the medical image based on presentation state information includes automatically setting a display property of the medical image to a value included in the presentation state information ([0080] “In some embodiments, the hanging protocol or other layout data provides rules such that a corresponding change in the medical image displayed on one of the display devices is generated automatically in response to a change in the medical image displayed on at least one other one of the display devices. The change in the medical image may comprise, for example at least one of a change in rendering, a change in position, orientation or co-ordinates, a change in view point, a change in position of a pointer, at least one of a pan, scale, position or scale adjustment.”)

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where automatic modification of the medical image on the collaborator device is based on the presentation state information on the presenter device. The motivation for the combination of prior art elements is to allow the user to identify and assess the relevant image features (See Day, Background).

Response to Arguments
Applicant’s arguments filed on 05 November 2020 have been considered but are not fully persuasive.
Regarding the 101 rejection, applicant argues from page 6 to the top of page 9 that under Step 2A Prong 1 the examiner has failed to identify any specific claim elements that are directed to the abstract idea and appears to have generalized the claims as being directed to “diagnostic image collaboration”. Specifically, the applicant states the previous office action fails to recite the actual language of the pending claims and instead recites language not found in the pending claim. The applicant also states that the stated limitations in the previous office action are recited within a paragraph relating to whether the claims recite subject matter within a statutory category and is not part of the examiner’s analysis. The applicant states that the pending claims do not recite any social interactions or behavior. Rather, the claims as a whole represent a computer-implemented process which recites specific data transmissions between devices. Applicant asserts that the claims are not organizing any actual human activity but are managing the simultaneous or shared access of digital medical images and the transmission of data relating to the same between multiple devices. The applicant uses the telephonic systems as an example of how such inventions allow users to communicate with each other and are not directed to managing personal behavior and relationships.



From page 9 to page 16 the applicant argues that under Step 2A Prong 2 the claims do not merely recite “apply” or “perform” image collaboration on but rather recite the specific transmission and processing of data between a server and devices collaborating on a medical image that provides image collaboration and, in particular, provides image collaboration that addresses issues with existing collaboration systems. The applicant states that the application as filed 
Therefore, the claims do not cover every mode of accomplishing an effect of the alleged judicial exception (image collaboration). The applicant also states that, in particular, the claims do not recite transmitting a screen shot from the first device to the second device, but recite transmission of presentation state information from a first device displaying a medical image to an intermediary server, wherein the intermediary server uses the received presentation state information to perform server-side rendering of the medical image for a second device. As described in the present application it is this specific transmission and distribution of processing that differs from existing collaboration systems and provides an improvement over the same. In response to the arguments of the previous action, the applicant fails to see how improving/maintaining the quality of medical images is not a technological solution.

Examiner disagrees with these arguments. The examiner points out that there is no nexus between the claimed features and how the identified problem with existing collaboration systems is being solved. Specifically, there is no recitation of the word server in claim 1 for instance and there is no indication of how specifically the system is maintaining the same image quality through the specific transmission and processing of data between a server and devices collaborating on a medical image. Additionally, the identification of the claims falling under “apply it” under MPEP 2106.05(f) is not just a question of mode, but also whether 

On the bottom of page 16 to 17 the applicant argues that under Step 2B the currently pending claims recite a specific discrete implementation of providing diagnostic image collaboration. Applicant sees little distinction between the specific technology implementation recited in Bascom and the specific technology implementation recited in the present application with respect to patent eligibility. The applicant asserts that even if diagnostic collaboration is an abstract idea, the specific process of how collaboration is implemented as recited in the pending claims represents a technical improvement over existing collaboration systems.

Examiner disagrees with the applicant’s argument. Examiner asserts that Bascom is not similar to the present application because Bascom claimed a technology-based solution to filter content on the Internet while the present application is directed to diagnostic collaboration systems. The courts identified that BASCOM provided a technical improvement in the art while the present application does not. Since the claimed invention is not a technical improvement over existing systems, as stated previously, it therefore cannot recite a “specific, discrete implementation” of providing diagnostic image collaboration. Thus, the 
Regarding the 102 rejection, while the present action does not have a 102 rejection the arguments made against Ahmed will be responded to here to keep the organization of the arguments in the same format as argued by the applicant.

Applicant argues on page 18 that Examiner cites to the “Smartlink” feature described in Ahmed and, in particular, equates the “bookmark” disclosed in Ahmed with the “presentation state information” recited in the pending claims. However, as described in Ahmed, each client device that receives a bookmark directly and locally modifies a displayed image based on the received bookmark (see, e.g., Paragraphs [0123], [0148], and [0159]).

Examiner asserts the applicant’s argument is moot since it does not apply to the reference used in the present rejection under USC 103.

The applicant seems to argue on pages 18 to 19 that the real-time collaboration functionality disclosed in Ahmed which is mapped to the limitation of “automatically modify the medical image based on….first user device” locally applies received collaboration data to a displayed image. Applicant cites [0182] of Ahmed stating that it describes the translation of action/events by the server but the application of the action/events at the recipient device. 



On page 19 the applicant argues that paragraph [0171] which allegedly discloses server-side processing merely describes a collaboration server translating presentation states captured by one type of viewer to a language compatible with the viewer on a recipient device. The applicant asserts that this portion of Ahmed makes no mention of the collaboration server actually applying a received presentation state to a displayed image (eliminating the need for a viewer at the recipient device to perform this functionality). The applicant cites [0169] of Ahmed to point out that the viewer performs the ultimate “rendering” or application of a presentation state to displayed images not the collaboration server. 

server-side rendering of images. For example, image processing of advanced applications can occur on a server, rather than the client.” 
Regarding the 103 rejection, the applicant’s arguments are moot since they do not apply to the reference used in the present rejection.

Prior Art Cited but not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
Share and Exchange Medical Images Anywhere with PowerShare. (2014, September 29). Retrieved from https://www.nuance.com/healthcare/diagnostics-solutions/radiology-network/powershare-medical-image-sharing.html.
This reference is relevant since it discloses a web-based collaboration tool for medical images.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.F./Examiner, Art Unit 3626         

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626